Citation Nr: 1820385	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  16-55 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Propriety of the reduction of the service-connected bilateral hearing loss from 80 percent to 70% effective June 11, 2015.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1944 to November 1949 and from February 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina decreasing the disability rating for the Veteran's service-connected hearing loss to 70 percent and denying entitlement to a TDIU.  

Procedurally, the Veteran filed a claim for an increased rating in 2014.  An April 2015 rating decision granted an increased 80 percent evaluation effective December 18, 2014.  After another VA examination was conducted for the claim for TDIU, the RO issued another rating decision in June 2015 reducing the rating to 70 percent effective June 11, 2015.  The Veteran appealed that decision.  In October 2016, the RO issued a rating decision increasing the disability rating for the Veteran's service-connected hearing loss to 80 percent effective July 13, 2015, but proposing a decrease in the disability rating to 60 percent.  On January 10, 2017, the RO issued a decision granting an evaluation of 100 percent for the Veteran's service-connected hearing loss, effective November 14, 2016.  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that "rating reduction cases" are separate from "rating increase cases." Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). The appeal before the Board clearly arises from the Veteran's disagreement with June 2015 rating decision that implemented a rating reduction.  In fact, his notice of disagreement clearly indicated he sought a rating of 80 percent.  While subsequent rating decisions have proposed and implemented further increases and decreases in the rating, the Veteran has not clearly disagreed or perfected appeals on those rating decisions.  An increased rating claim is not currently in appellate status before the Board (an appeal of a rating reduction can only raise the rating reduction dispute into appellate status).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The June 2015 VA examination did not clearly show improvement in the functional limitation of hearing loss.

2. For the period of appeal before November 14, 2016, the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his educational and occupational experience.


CONCLUSIONS OF LAW

1. The RO's decision to reduce the rating for bilateral hearing loss from 80 percent to 70 percent was not proper, and restoration of an 80 percent rating is warranted. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 4.7, .85, 4.86 (2017). 

2. For the period of appeal prior to November 14, 2016, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Reduction

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105 (e).  However, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the overall amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  In this case, no reduction notification procedures were undertaken, but the Board finds that none were required, as the overall compensation paid to the Veteran remained at 80 percent.  See 38 C.F.R. § 3.105 (e); VAOPGCPREC 71-91 (Nov. 1991); 57 Fed. Reg. 2,316 (1992).

Moreover, in certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, however, the 80 percent rating assigned to the Veteran's bilateral hearing loss had been in effect for less than five years before the reduction took effect.  As such, the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings, do not apply. 

Prior to reducing a veteran's disability rating, however, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. 

Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000). A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When the RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect. 38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the Veteran's claim consists of VA medical records and the reports of VA examinations, along with reports completed by a private audiologist.  

Here, the reduction was based on the June 2015 VA examination.  The rating decision noted that in the June 2015 examination, the Veteran was found to a hearing disability of level XI in the right ear and VIII in the left ear.  As such, a 70 percent rating was assigned from June 11, 2015. 

A previous VA examination of the Veteran's hearing loss, conducted just months before in March 2015, was used as the basis for the Veteran's prior 80 percent rating percent for his bilateral hearing disability.  In this examination, the Veteran was found to have level XI in the right ear and IX in the left ear which was shown in the March 2015 examination.

The Board finds that the medical evidence does not reflect an actual change in the disability.  The March 2015 examiner reported that the Veteran's functional impact was limited and that he had "great trouble communicating anytime there is additional noise, sometimes even in quiet" and that the Veteran has adapted by lip reading to assist with communication.  In the June 2015 examination, the examiner noted that the Veteran has "significant hearing loss" and that he requires environmental accommodations and amplifications in order to communicate.  Both examiners noted that the Veteran likely uses speechreading or lip reading to communicate. 

The Board finds that the medical evidence does not show an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In fact, just one month after the examination used as the basis for a reduction, the Veteran underwent an examination in July 2015 to assess the severity of his hearing loss disability.  The results, in puretone thresholds, in decibels, are as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
50
110+
110+
100
92.5
LEFT
50
75
110+
105
85

Speech audiometry revealed speech recognition ability of 44 percent in the right ear and of 28 percent in the left ear. Applying the results to Table VI results in a numeric designation of IX in the right ear and XI in the left ear.  Under Table VII (38 C.F.R. § 4.85), the numeric designation IX in the right ear and XI in the left ear requires the assignment of an 80 percent evaluation under Diagnostic Code 6100.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992) (noting that post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement).

There is no evidence that the slight improvement in the Veteran's hearing disability improved the Veteran's ability to function.  Both examiners found significant hearing loss and the use of speechreading or lip reading in order to facilitate communication and an examination just one month later found hearing thresholds again supporting an 80 percent rating.  Thus, the Board resolves all doubt in favor of the Veteran and finds that actual improvement in his ability to function under the ordinary conditions of life and work has not been shown.

As such, the Board finds that the June 2015 rating reduction was improper. Accordingly, the 80 percent evaluation for the Veteran's hearing loss disability is restored.

Entitlement to a TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a). TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to TDIU for the period when the 100 percent rating is in effect.  Regardless, the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C. § 1114 (s)).  In this case, the Veteran has specifically raised the issue of unemployability as a result of his disability on appeal.  See Rice, 22 Vet. App. at 447.  Moreover, in Bradley, supra, the Court held that for the purposes of 38 U.S.C. § 1114 (s), a combined 100 percent rating does not satisfy the requirement of "a service-connected disability rated as total," whereas a 100 percent rating assigned pursuant to a TDIU would satisfy that requirement. Bradley, 22 Vet. App. at 290-93.

The Veteran received a rating of 100 percent disabled effective November 14, 2016.  For the period of appeal prior to November 14, 2016, the Board has found that the Veteran's service-connected bilateral hearing loss warrants an 80 percent rating.  In addition, the Veteran is rated at 10 percent for tinnitus and 10 percent for a low back disability, for a combined rating of 80 percent.  Thus, the only remaining question is whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment for the period of appeal prior to November 14, 2016.

According to the Veteran's May 2015 application for TDIU Veteran previously worked as an insurance agent from 1962 to 1988 and 1997 to 2003, and that he had completed two years of college education.

The March 2015 VA examiner found that the Veteran's service-connected hearing disability impacted his ability to work and caused him to have "great trouble communicating anytime there is additional noise, sometimes even in quiet."  The Veteran also submitted a March 2015 letter from Dr. A regarding the Veteran's service-connected back disability.

A June 2015 VA examiner opined that the Veteran would require environmental accommodations and amplification in order to communicate but found that the hearing loss and tinnitus on their own did not prevent gainful employment.

A July 2015 report from Hearing Health Associates opined that the Veteran's service-connected hearing loss and tinnitus "prevent verbal communication face-to-face as well as by telephone" and that his service-connected hearing loss "would significantly impair his employability in any job assignment with or without adaptation."

An October 2016 VA examination also concluded that the hearing loss would impact the Veteran's ability to work as the Veteran has difficulty understanding speech, particularly in areas of background noise.  The examiner further noted that employment that requires the ability to hear and understand conversation without error will be challenging. 

Considering the Veteran's education and work experience, along with the severity of his service-connected disabilities during this period, the Board finds that, for the period of appeal prior to November 14, 2016, the Veteran's service-connected disabilities are shown to prevent him from engaging in any substantially gainful employment.  Thus, entitlement to a TDIU by reason of service-connected disabilities is warranted during this period.


ORDER

Restoration of an 80 percent rating for the Veteran's bilateral hearing loss is granted, subject to the regulations governing payment of monetary awards.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period of appeal prior to November 14, 2016 is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


